Citation Nr: 9901576	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-13 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for service-connected 
scar residual of right knee shell fragment wound, currently 
rated as zero percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The appellant had active duty with the United States Marine 
Corps from July 1967 to September 1968, including service in 
Vietnam.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).   

The Board notes that prior to the February 1995 rating 
decision the appellant submitted additional medical evidence 
to support his claim for an increased rating for his service-
connected scar residuals of right knee wound.  After 
reviewing the evidence, the RO determined that the appellant 
raised an inferred claim of entitlement to service connection 
for right knee chondromalacia.  In the February 1995 rating 
decision, the RO denied this claim for service connection 
because it determined that the disability was not related to 
the appellants superficial wound sustained in service.  The 
appellant has not filed a Notice of Disagreement (NOD) as to 
the denial of service connection for right knee 
chondromalacia.  

In Godfrey v. Brown, 7 Vet. App. 398 (1995), it was held that 
when a claim is raised for the first time on appeal to the 
Board, it has never been placed in appellate status by the 
filing of a NOD and the Board must refer the claim to the RO 
for initial adjudication.  In this case, subsequent to the 
February 1995 rating decision, various correspondence has 
been received in which the appellant alludes to his non-
service-connected right knee chondromalacia.  Because this 
issue has not been developed or certified for appellate 
review, it is hereby referred to the RO for appropriate 
action or advisement to the appellant as to the reopening of 
his claim of service connection for right knee 
chondromalacia.



FINDING OF FACT

The scars of the right knee are not productive of pain, 
tenderness or functional limitation.



CONCLUSION OF LAW

The criteria for a compensable evaluation for scars of the 
right knee have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The appellant is seeking an increased evaluation for service-
connected scar residual of right knee shell fragment wound, 
currently rated as zero percent disabling. 

A service medical record notes that in January 1968 the 
appellant sustained two shrapnel wounds to his right leg.  A 
July 1969 medical report notes that one of the scars, 
measuring 2.25x 5/8 was well-healed, nontender, and not 
adherent without any loss of tissue or any fascial defect.  A 
second resulting scar, measuring 3/8x ½, was noted to be 
somewhat irregular and superficial.  The report noted that 
there was free range of leg motion without joint swelling, or 
atrophy of the quadriceps muscles.  The attending physician, 
E.E.N., M.D., diagnosed the appellants knee disorder as 
scar, superficial, lateral and dorsal aspects right knee.

In November 1970, the appellant underwent a VA medical 
examination.  E.M.G., M.D., noted that the appellant 
complained of pain and stiffness in the right knee.  Dr. G. 
described the scars on the appellants knee as a 2-inch 
healed superficial scar and a ½-inch superficial scar.  Dr. 
G. noted that neither of the scars were tender to pressure or 
adherent to underlying structures.  Dr. G. also noted that 
the knee joint was stable in anteroposterior and lateral 
projections, that reflexes were equal and active in each 
lower extremity, that there was no disturbance of sensation 
involving either lower extremity and that the McMurrays sign 
was normal.  Dr. G. noted that the appellant complained of 
mild tenderness to pressure over the lateral femoral condyle.  
Dr. G. diagnosed the appellants knee disorder as 
[r]esiduals injury, right knee, as described  . . . 
[h]ealed superficial scars.

A July 1994 letter from the office of M.J.F., M.D., noted 
that the appellant was experiencing pain in his right knee.  
It was noted that the appellants problems stem[med] from a 
gunshot wound to the knee in 1968.  It was also noted that 
the appellants symptoms included increased pain over the 
patella and in the medial joint line with occasional giving 
way and popping of the knee.  In order to alleviate his 
symptomatology, the appellant was scheduled for surgery for 
an arthroscopy with meniscectomy.  The letter was signed by 
L.C., who was not identified as a physician.  The appellants 
scar residuals from a shell fragment wound were not 
considered as a possible cause of the appellants current 
knee problems. 

A July 1994 private medical report authored by A.M.M., M.D., 
noted that there was medial joint line tenderness in the 
appellants right knee, pain with the McMurrays maneuver 
medially, and mild tenderness over the patellar tendon.  
There was no reference to the appellants right knee scars.

After considering medical evidence submitted since 1994, the 
RO, in a February 1995 rating decision, denied the 
appellants claim for an increased rating for the right knee 
scars.  As discussed in the Introduction,  service connection 
was denied  for right knee chondromalacia; that issue is not 
currently on appeal.

The appellant contends in his substantive appeal that his 
service medical records do not accurately reflect the true 
nature of his service-connected scar residual from a 
shell fragment wound.  The appellant theorizes that his 
current pain stems from his service-connected scar residual 
from shell fragments.  

Relevant Law and Regulations

Disability determinations are made through the application of 
a schedule of ratings, which is predicated upon the average 
impairment of earning capacity.  Separate diagnostic codes  
identify various disabilities.  38 U.S.C. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a 
question of fact, and the Boards primary focus in such cases 
is upon the current severity of the disability.  Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994); see Solomon v. Brown, 6 
Vet. App. 396, 402 (1994).  In particular, a "claim for an 
increased rating is a new claim."  Cox  v. Brown, 6 Vet. App. 
459, 460-461, (1994).  See also Ardison v. Brown, 6 Vet. App. 
405, 407 (1994); Holland v. Brown, 6 Vet. App. 443, 447 
(1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1995), the 
regulations do not give past medical reports precedence over 
current findings.   Francisco, supra.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail.  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board believes that the appellant has presented a well-
grounded claim for an increased rating for his service-
connected scars, within the meaning of 38 U.S.C.A. § 5107(a).  
A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the appellant need 
only submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation. The appellant has stated that the symptoms of his 
service-connected disability have increased.  The Board finds 
that the appellants claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).

The appellants service-connected gunshot wound scars of his 
right knee are currently assigned a noncompensable evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic 
Code 7805 provides that a rating for scars is based upon the 
limitation of function of the affected part.  Under 
Diagnostic Code 7804, a 10 percent evaluation may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration. 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).

Thus, in order for an increased rating to be assigned, the 
record must establish that there is pain and/or tenderness of 
the scar, or there some functional limitation of the knee 
resulting from the scar. 

In July 1969 and November 1970 medical reports, the 
appellants scars were described as well healed, nontender, 
and not adherent without any loss of tissue or any fascial 
defect.  There was free range of leg motion without joint 
swelling, or atrophy of the quadriceps muscles.
 
The July 1994 letter from the office of Dr. F., which noted 
that the appellants problems stem[med] from a gunshot 
wound to the knee in 1968, described that the appellant was 
experiencing pain in his right knee.  Because the appellants 
pain came from the patella and the medial joint, with 
occasional popping, the tenor of the letter clearly indicated 
that the appellants problems stemmed from internal disorders 
and not from his service-connected scar residuals.

The July 1994 report of Dr. M. noted that there was medial 
joint line tenderness in the appellants right knee, pain 
with the McMurrays maneuver medially, and mild tenderness 
over the patellar tendon.  The appellant was noted to have 
complained about pain over the patella and that his knee was 
popping and giving way.  Though the report notes the presence 
of tenderness and impaired movement, the report did not 
attribute these symptoms to the appellants service-connected 
scars, but to chondromalacia patella of right knee. 

The evidence in support of the appellant's claim consists 
solely of statements he has made in his own behalf. The 
appellant theorizes that his knee problems stem from his 
service-connected injury.  While a lay person such as the 
appellant is competent to testify as to facts within his own 
observation and recollection, e.g., whether an incident or 
injury occurred in service, a lay person is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical education, training, or 
experience.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). In this case the clinical examination findings do not 
attribute  symptomatology such as pain to the appellants 
service-connected scars.

In short, the medical evidence of record leads to the 
conclusion that the scars on the appellants right knee are 
non-painful and non-tender and have been for decades.  There 
is no medical evidence that the scars have worsened.  There 
is medical evidence that the appellants right knee has 
become painful in recent years; however, this has not been 
medically attributed to the service-connected scars.  As 
noted above, the appellant is not medically competent to draw 
such a conclusion.  Because no medical relationship has been 
established between the appellants current right knee pain 
and his service-connected scars, the Board finds that the 
weight of the evidence is against the claim for a compensable 
rating for scar residuals of right knee shell fragment wound.  
The benefit sought on appeal is accordingly denied.

By this decision, the Board intimates no conclusion with 
respect to the unappealed 
issue of entitlement to service connection for chondromalacia 
patella or any other internal disorder of the appellants 
right knee.


ORDER

Entitlement to an increased disability rating for scars of 
the right knee is denied.



		
Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

  With respect to functional limitation, potentially applicable diagnostic codes include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5257, 5260 and 5261.  However, as indicated in the decision, provisions pertaining 
to functional loss are inapplicable in this case because such functional loss has not been medically attributed 
to the service-connected scars but rather to other, non service-connected causes.
  "Chondromalacia is softening of the cartilage in the knee, DORLANDS ILLUSTRATED MEDICAL 
DICTIONARY 326, 1241 (27th ed. 1988).  Arneson v Brown, 8 Vet. App. 432, 434 (1995).  
Chondromalacia is abnormal softness of cartilage. Webster's [Medical Desk Dictionary (1986)] at 119.  
The patella is a thick flat triangular movable bone that forms the anterior point of the knee and protects the 
front of the joint . . . . Webster's at 521.  Hoag v. Brown, Vet. App. 209, 211 (1993).
- 2 -
